Appeal from an award of the State Industrial Board against a non-insured employer. The latter operated a farm, a retail feed business and a trucking business. The record does not disclose which of these may have been his principal business. Claimant was his sole employee, and there is evidence to indicate that he performed work in connection with each. He was injured while carrying a bag of feed from the feed store to a customer’s car. On his own admission he was not then engaged in the trucking business. The operation of a retail feed business is not classified as a hazardous employment under the Workmen’s Compensation Law. There is no evidence in this record to support a finding that the employer was engaged in the storage business. Whatever storage there may have been was clearly incidental to the retail business. The trucking business was separate and apart from the *943farm and the retail business, and neither of these was incidental thereto. There is, therefore, no evidence to support the finding that claimant at the time of his injury was engaged in an employment within the purview of the statute. Award reversed and claim dismissed, with costs to appellant and against the State Industrial Board. Hill, P. J., Crapser, Bliss, Schenck and Poster, JJ., concur.